DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
The amendments submitted 09/29/2022 have been entered.  Claims 1-21 remain pending.
The Prior Art is:
Burca et al., U.S. Patent Publication 2018/0266186, hereinafter referred to as Burca
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Burca does not disclose the amended housing having “opposed front and rear surfaces joined by an outer intermediate surface…in which the at least one pocket opens on the outer intermediate surface and the front surface of the housing”.  Specifically, Applicant argues that Burca discloses various combinations of blade pockets where the pockets are only formed in the outer intermedia surface but none that open on the outer intermediate surface and the front surface.  Examiner disagrees with such a characterization, noting that the housing of Burca (one example being in Figures 7/8) has front and rear surfaces (formed at the upper and lower ring ends) joined by an outer intermediate surface (inner diameter connected segment) wherein the pockets open toward the inner connecting smaller diameter portion.  Examiner notes that such a structure is different from what is presented in exemplary instant Figure 4, however, the claims are not so specific as to require the same level of structural detail for the slanted pocket structures for housing the retracted blades.  As a result, to read the claims as requiring the same structural feature would require improperly imparting limitations from the specification into the claims in contradiction of instant paragraph 0039.  A reading of the specification provides no evidence to indicate that specific structures for the recited limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  Examiner notes that a more specific recitation of the pockets in keeping with the instant specification would likely be sufficient to overcome the above interpretation.
Examiner notes that Claim 21 is indicated allowable as it incorporates the limitations of a previously allowable Claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burca et al., U.S. Patent Publication 2018/0266186, hereinafter referred to as Burca.
Regarding Claim 1, Burca discloses an apparatus comprising:
A downhole milling tool (multiple different embodiments exist including those seen in Figures 6-8, 13, and 17/18 ) comprising:
	A housing having opposed front and rear surfaces (as part of the lower and upper ring elements 340/322, Figure 7) joined by an outer intermediate surface (smaller inner diameter shaft 320) and at least one pocked formed therein (as seen in Figures 6-8, the blades 306 extend through pocket openings in the housing, in other embodiments such as 13/17, the blades are housed below an actuation ring and expand and retract about a central mandrel member forming pockets for the blades), in which the at least one pocket opens on the intermediate surface and the front surface of the housing (as seen in Figure 6-8 where the blades pivot into and out of pockets toward and along elements 320 and 340, or Figures 13/17 where sliding and rotation pivots are used; Paragraphs 0087-0095);
	A blade installed within the pocket and movable relative to the housing between open and closed positions (Paragraphs 0086-0095);
	In which the blade projects from the outer intermediate surface of the housing when in the open position (as seen in Figures 6-8, the blades have an open/expanded in which they are held in a position away from the central axis of the tool body and a retracted position where the blade tips are held closer to the body, likewise in Figures 13/17 the blades slide toward and away from the central axis).  Examiner notes that multiple different embodiments in Godfrey are seen as reading on the claims in the absence of more detail, however, the embodiments largely share the common features of first and second ends with a connecting side wall wherein the blades moves between actuated and reserve positions relative to the side wall and a terminal end.
Regarding Claim 2, Burca further discloses that the blades move from the closed position to the open position upon rotation of the housing (one example being in Figures 13, 17, and 18 wherein rotation of housing elements 610/710 controls extension and retraction of the blades; Paragraphs 0094-0096).
Regarding Claim 3, Burca further discloses that the blade is in the closed position when the housing is not rotating (in the instance of Figures 13, 17, and 18, once the rotation of the gear mechanism is complete, the blades are in their retracted positions; Paragraphs 0094-0096).
Regarding Claim 4, Burca further discloses in one of the more generic embodiments (as seen in Figure 20), when the blades are in the retracted positions, they are flush with the outer intermediate surface of the body (i.e. pressed against the inner wall and in line with the outer wall).
Regarding Claims 5-7, Burca further discloses in multiple different embodiments the pockets may constitutes 3 or more pockets opening in the outer intermediate surface and the front surface each having its own respective place, wherein the pockets form a non-zero angle relative to each other (as seen in exemplary cases like Figure 7/8 wherein each blade has a pocket portion arranged at different circumferential increments around the body, similarly illustrated in Figures 9/10, 13, and 17/18; Examiner notes that such structures are different from what is presented in the instant specification, however, the claims are not so specific as to require structures like those in instant Figure 4, however a more explicit recitation of the relative angled pockets would likely be sufficient to overcome the above interpretation).
Regarding Claim 8, Burca further discloses that the housing has a longitudinal axis (central axis running vertically through the string), and in which the pockets for the blades extend along a non-zero angle relative to the longitudinal axis of the housing (for example in Figures 5, 7/8, and 17/18, the pockets all extend perpendicular for the vertical longitudinal axis which would run from the top of the tool to the bottom).
Regarding Claim 9, Burca further discloses that the housing has a front surface and a rear surface, in which the pocket is characterized by two side walls joined by a base, and in which the base slopes from the rear surface to the front surface (as seen in at least Figures 7/8, wherein the front surface would be the radially outermost surface at the bottom of the tool and the rear surface would be the surface of the inner rod member, the pockets which housing the connection mechanisms are formed by two side walls wherein the base slopes downward from the central rod member to the outer diameter).
Regarding Claim 10, Burca further discloses that the housing has a passage formed therein that intersects the pocket (in at least Figures 7/8, the passage formed below element 322 which houses the blades in the closed position in Figure 7 intersects the pockets at the lower end), and in which a passage is formed within the blade (as seen in Figure 8 wherein the blades have connection mechanisms for coupling to the bit body by linkage mechanism), the apparatus further comprising:
A retention member installed within the passage and the passage formed within the blade (in so far as the linkage mechanisms act to connect the main blade body to the main bit housing in Figures 7/8.  In the absence of more clearly recited structures for the passages, a broad interpretation is being applied).
Regarding Claims 11 and 12, Burca further discloses that the retention member is rigidly supported within the housing and the blades pivot about the retention members (as seen in the transitions between Figures 7 and 8, the linkage mechanisms provide a fixed travel path around which the blades pivot; Paragraphs 0087-0090).
Regarding Claim 13, Burca further discloses that the passage formed within the blade is bounded by upper and lower sidewalls (in Figure 8, the perimeter walls of the blade define the connection passage), and in which movement of the blade about the retention member is limited by engagement of the retention member with the upper and lower sidewalls of the passage (in so far as the linkage mechanism is connected to the rear face of the blade, such a connection acts to restrict the degree of relative movement).
Regarding Claim 14, Burca further discloses in one of the more generic embodiments (as seen in Figure 20), when the blades are in the retracted positions, they are flush with the outer surface of the body to form a smooth surface.
Regarding Claim 15, Burca discloses a system comprising:
A cased wellbore extending within an underground environment (Paragraphs 0005, 0078, 0102);
An elongate tubular drill string having opposed first end, the first end being stated within the cased wellbore (as part of casing reaming operations, the bit is run into a casing section, one example seen in Figures 25/26 shows a reamer bit with a rear string connection element 110; Paragraph 0069); and
The apparatus of Claim 1 (as discussed above) attached to the first end of the drill string (as the reaming bit is connected as part of the string).
Regarding Claim 17, Burca discloses a method of using the system of Claim 15 (as previously discussed), the method comprising:
Causing the drill string and apparatus to rotate within the cased wellbore (Paragraph 0102).
Regarding Claim 18, Burca discloses a method of using the system of Claim 15 (as previously discussed), the method comprising:
Lowering the drill string and apparatus further into the cased well while the blades are in the closed position (as part of deploying the string into the wellbore after which the blades are expanded to ream a casing section).
Regarding Claim 19, Burca discloses a method of using the system of Claim 15 (as previously discussed), the method comprising:
Removing the drill string from the wellbore while the blades are in the closed position (Paragraphs 0031-0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burca (2018/0266186) in view of Hempel et al., U.S. Patent Publication 2018/0156033, hereinafter referred to as Hempel.
Regarding Claim 16, Burka discloses the limitations presented in Claim 15 as previously discussed.  While Burka discloses the extending blade cutter assembly, it does not expressly disclose the use of bottom hole assembly (BHA) with a first end connected to the cutting assembly and a second end connected to the drill string.
Additionally, Hempel teaches the use of a drill string having an extendable cutter assembly (110), wherein an uphole end of the cutting module is coupled to potential BHA modules (122/124, sensor and actuation modules), the BHA modules connected to the rest of the string (as seen in Figure 1; Paragraph 0030).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the drill string of Burka to include the connected BHA modules as taught by Hempel.  Doing so merely constitutes the inclusion of well known drill string elements in a similar manner such and sensor systems and alternative activation mechanisms as part of a drilling operation (Paragraph 0030; MPEP2143, Subsection I, C).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim (owing to the inclusion of the apparatus of Claim 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676